Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
This was an action on a forfeited recognizance. The principal in the bond was called, and the recognizance declared forfeited, for want of the appearance of the principal in the Court of Sessions of Contra Costa county. The suit on the recognizance was brought in the District Court. The defense of the sureties in that Court was, that the defendant, though personally absent, offered to appear by attorney, and, *386therefore, that the Court had not power to declare the bond forfeited, and to refuse to hear the defense of the princij>al defendant by attorney. It is not necessary to consider the question, so elaborately argued, whether a party indicted for a misdemeanor, has an absolute right to appear by attorney. It is sufficient that if the Court of Sessions erred in this respect, the error cannot be corrected or be made available in the District Court. The Court of Sessions decided that the defendant made no appearance, and forfeited his bond; and this judgment, if erroneous upon the facts, cannot be revised in the District Court, in the form of a plea or defense to the suit on the recognizance. This matter would be really a retrial of the subject passed upon by the Court of Sessions, or an indirect appeal from its decision.
The other points made are without merit.
Judgment affirmed.